DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-4 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
4.	Claims 1-4 are deemed allowable for the following reason.  The following feature of claim 1, and inherited by dependent claims 2-4, is not believed to be taught or suggested by the prior art of record: a constant current source having one end connected to the first NMOS transistor.  Therefore, the present application is believed to be in condition for allowance.

Pertinent Prior Art
5.	Utsunomiya – US 2014/0253069
	This document discloses a voltage regulator comprising a voltage divider circuit composed of resistors 131-133, a comparator 110 having a first input connected to a first node of the voltage divider circuit, and an NMOS transistor 114 including a gate that is connected to a second node of the voltage divider circuit (Figs. 1-2; ¶17-18).  However, this document is silent on a constant current source with one end connected to the NMOS transistor, as required by claim 1 of the present application.



Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787.  The examiner can normally be reached on M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAS A SANGHERA/Examiner, Art Unit 2852